Opinion issued May 13, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01047-CR
                              NO. 01-12-01048-CR
                           ———————————
                    DWAYNE KEITH JORDON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 178th District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1233855 & 1233856



                         MEMORANDUM OPINION

      Appellant, Dwayne Keith Jordon, pleaded guilty to the second-degree felony

offense of theft of property valued between $100,000 and $200,000 and to the first-
degree felony offense of theft of property valued at over $200,000. 1                After

appellant pleaded true to the allegations in two enhancement paragraphs, the trial

court assessed punishment at thirty years’ confinement for each offense, to run

concurrently. 2   The written judgments assessed $230 in court costs against

appellant for both offenses. In his sole issue on appeal, appellant contends that

insufficient evidence supports the assessment of court costs against him.

      We affirm.

                                     Background

      Appellant does not challenge the merits of either his convictions or his

sentences. Instead, the sole issue he raises in this appeal concerns the assessment

of $230 in court costs against him for each offense. He does not challenge the

assessment of a particular item of costs as improper.

      The written judgments stated the aggregate amount of court costs to be

assessed against appellant in each case: $230. The district clerk did not produce

an itemized bill of costs at the time the trial court orally pronounced appellant’s

1
      See TEX. PENAL CODE ANN. § 31.03(e)(6) (Vernon Supp. 2013) (providing that
      theft of property valued between $100,000 and $200,000 is second-degree felony);
      id. § 31.03(e)(7) (providing that theft of property valued at over $200,000 is first-
      degree felony).
2
      The offense of theft of property valued between $100,000 and $200,000 was tried
      in trial court cause number 1233855 and resulted in appellate cause number 01-12-
      01047-CR. The offense of theft of property valued at over $200,000 was tried in
      trial court cause number 1233856 and resulted in appellate cause number 01-12-
      01048-CR.

                                            2
sentences or at the time the court signed the written judgments. The original

clerk’s record on appeal also did not contain a bill of costs. Instead, shortly after

filing the original clerk’s record, the district clerk then filed a supplemental clerk’s

record for each appellate cause number. The supplemental records contained an

identical printout entitled “J.I.M.S. COST BILL ASSESSMENT.” This document

indicated the specific items of cost that had accrued against appellant and the

amount for each of these costs, which totaled $230. The printout contained the

seal of the Harris County District Clerk, a certification, signed by a deputy clerk,

that the printout was a “true and correct copy of the original record,” and the

signature of the deputy clerk who prepared the printout.

           Sufficiency of Evidence to Support Award of Court Costs

      In his sole issue, appellant challenges the sufficiency of the evidence

supporting the trial court’s assessment of court costs against him and contends that

this assessment was unlawful because the cost bills contained in the supplemental

records do not constitute proper cost bills and there is no indication in the record

that the trial court saw these printouts before it signed the written judgments.

Appellant argues that the use of the printouts violates his right to due process.

      The Code of Criminal Procedure requires that a judgment order a defendant

to pay court costs. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (Vernon 2006) (“If

the punishment is any other than a fine, the judgment shall specify it, and order it



                                           3
enforced by the proper process.        It shall also adjudge the costs against the

defendant, and order the collection thereof as in other cases.”); Johnson v. State,

423 S.W.3d 385, 389 (Tex. Crim. App. 2014). Court costs itemized in a certified

bill of costs need not be orally pronounced or incorporated by reference into the

judgment to be effective. Johnson, 423 S.W.3d at 389 (citing Armstrong v. State,

340 S.W.3d 759, 766–67 (Tex. Crim. App. 2011)). Court costs are not part of a

defendant’s guilt or sentence and need not be proved at trial. Id. at 390. Thus,

reviewing courts do not apply traditional sufficiency of evidence principles when

determining whether sufficient evidence supports the assessment of court costs. Id.

Instead, we review the “assessment of court costs on appeal to determine if there is

a basis for the cost, not to determine if there was sufficient evidence offered at trial

to prove each cost . . . .” Id.

       Challenges to the assessment of court costs may be raised for the first time

on appeal. Id. A defendant also has a “separate statutory remedy to correct

erroneous or unsupportable costs” pursuant to Code of Criminal Procedure article

103.008, which permits a defendant, within one year of the date of the final

disposition of a case in which the trial court imposes costs, to file a motion to

correct any error in the costs. Id. at 392; see TEX. CODE CRIM. PROC. ANN. art.

103.008(a) (Vernon 2006).         Furthermore, the district clerk may permissibly

supplement the appellate record with a bill of costs, even when the clerk generated



                                           4
the cost bill after the trial court signed the written judgment. Johnson, 423 S.W.3d

at 392, 394 (“[M]atters pertaining to the imposition of court costs need not be

brought to the attention of the trial court, including a bill of costs prepared after a

criminal trial.”). Because the defendant may complain about costs for the first time

on appeal or file an article 103.008 motion, “an appellant is not prejudiced by the

supplementation of the record” to include a bill of costs created post-judgment. Id.

at 392. Moreover, due to the ability to raise a challenge to court costs either on

appeal or by an article 103.008 motion and the fact that “[c]onvicted defendants

have constructive notice of mandatory court costs set by statute,” when the district

clerk supplements the appellate record with a cost bill, the defendant’s “right to

due process of law has been satisfied with respect to notice and an opportunity to

be heard regarding the imposition of court costs.” Cardenas v. State, 423 S.W.3d
396, 399 (Tex. Crim. App. 2014); Johnson, 423 S.W.3d at 389 (defining

“mandatory cost” as “legislatively mandated obligation imposed upon conviction”

and stating, “Because mandatory costs are fixed by statutes that are published

publicly in the laws of the State of Texas, a criminal defendant has constructive

notice of those laws . . . .”).

       Under Code of Criminal Procedure Chapter 103, which governs collection of

court costs, “a bill of costs must contain the items of cost, it must be signed by the

officer who charged the cost or the officer who is entitled to receive payment for



                                          5
the cost, and it must be certified.” Johnson, 423 S.W.3d at 392; see TEX. CODE

CRIM. PROC. ANN. art. 103.001 (Vernon 2006) (stating requirements for costs to be

payable); id. art. 103.006 (Vernon 2006) (providing that if criminal action is

appealed, officer of court shall certify and sign bill of costs stating costs that have

accrued and send bill to appellate court). In Johnson, the Court of Criminal

Appeals approved the use of a computer printout entitled “J.I.M.S. COST BILL

ASSESSMENT” that listed the itemized court costs that had accrued, that

contained the seal of the district clerk certifying that the printout was a true and

original copy, and that was signed by a deputy clerk. See Johnson, 423 S.W.3d at

392–93. The Court of Criminal Appeals concluded that the printout “contains the

items of cost, is signed by an officer who is entitled to receive payment for the

cost—the Harris County District Clerk—and it is certified by an officer of the

court” and therefore constitutes a bill of costs pursuant to Chapter 103. Id. at 393.

The court then concluded that, absent a challenge to a specific cost or the basis for

the assessment of the cost, the printout sufficiently supported the assessment of

court costs. Id. at 396.

      Here, appellant does not challenge the assessment of a particular cost or the

basis for a particular cost.    See id.    The Harris County District Clerk filed

supplemental records containing a document almost identical to the one approved

by the Court of Criminal Appeals in Johnson. This printout, entitled “J.I.M.S.



                                          6
COST BILL ASSESSMENT,” identified the specific court costs that had accrued

against appellant and the amount of each of these costs, which added up to a “total

amount owed” of $230, the amount of costs assessed against appellant in the

written judgments for each cause number. 3 The printout also contained the seal of

the Harris County District Clerk, a certification signed by a deputy clerk that the

document “is a true and correct copy of the original record,” and the signature of

the deputy clerk who prepared the printout. We conclude that, as in Johnson, this

printout constitutes a “bill of costs” that satisfies the requirements of Chapter 103

and supports the assessment of $230 in court costs in each cause number against

appellant. See id. at 393, 396.

      Because appellant could complain about the assessment of court costs

against him for the first time on appeal, the fact that the district clerk did not

prepare the bill of costs until after the trial court had signed the written judgments

and appellant had filed an appeal does not violate appellant’s due process rights.


3
      See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (Vernon Supp. 2013)
      (charging $4 for jury reimbursement fee); id. art. 102.005(a) (Vernon 2006)
      (charging $40 for services of clerk of court); id. art. 102.005(f) (Vernon 2006)
      (requiring fee of $25 for records management and preservation services);
      102.011(a)(1) (Vernon Supp. 2013) (charging $5 for making arrest without
      warrant); id. art. 102.011(a)(6) (charging total of $10 for commitment and
      release); id. art. 102.017(a) (Vernon Supp. 2013) (charging $5 security fee upon
      conviction in district court); TEX. LOC. GOV’T CODE ANN. § 133.102(a)(1)
      (Vernon Supp. 2013) (requiring defendant to pay $133 upon felony conviction);
      id. § 133.105(a) (Vernon 2008) (charging $6 upon conviction for support of
      judiciary); id. § 133.107(a) (Vernon Supp. 2013) (charging $2 for indigent defense
      support).

                                          7
See id. at 392; Cardenas, 423 S.W.3d at 399. We therefore hold that the cost bills

included in the supplemental records on appeal support the trial court’s assessment

of $230 in court costs against appellant for each offense.

      We overrule appellant’s sole issue.

                                    Conclusion

      We affirm the judgments of the trial court.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8